Title: Elbridge Gerry to Thomas Jefferson, 15 August 1812
From: Gerry, Elbridge
To: Jefferson, Thomas


          Dear Sir, Cambridge 15th August 1812
          I received your letter of the 11th of June, in my sick chamber, & the pure friendship which it breathed, raised my spirits, then under the inevitable depression of disease. Friendship increases by its duration, almost in geometrical proportion; & yours was prior to that of my eldest surviving friend, in Massachusetts. Your remarks in regard to the British faction, are (in my mind,) perfectly correct. Its proscription serves, as the most honorable testimony, of the conduct of a public officer. Its principles, objects & measures are manifest, & its approbation is like a mildew, where ever it is wafted. It is altogether in the interest of Britain, & wishes to make this country subservient to her views & interests. One mean, uniformly pursued from the date of our first treaty with her, has been a rupture with  France; which at an early period of our independance, would have hazarded our ruin, but now would not be of such dangerous consequence. It even at the present time, would contaminate our citizens by bringing them into political contact with G Britain. Another plan has been, to promote divisions, & intestine commotions amongst us, thereby to weaken, depress & impoverish us. This accomplished would have enabled G Britain to prescribe rules for our commercial, & even for our political conduct; & to carry into effect the Henry Plot. A third measure has been, by various pretexts to capture our property, & lessen our commercial competition. This appears to have been a primary object of her administration. Commerce is the foundation of her national wealth, & is the main pillar of her national defence & importance.—
           This part of Massachusetts, including Boston, is justly viewed as the hot bed of Sedition. It contains nevertheless many excellent republicans.
          The B. faction may bustle & attempt to alarm the national Government, but I think they will not venture further; or if they should, that they will inevitably meet a rebuff. The enclosed proceedings of this County (Middlesex) will shew its sense of the subject. The folly of northern federalists “in seperating from their friends, who alone furnish employment for their navigation, to unite with their enemies,” can only be equalled, by that of their being led, by the “Boston Rebel” & similar madmen. And the insolence of the latter, exceeds the weakness of the former; claiming for a portion of the U States, less in extent, than Vermont, (for m Maine is republican,) The right to govern the Nation, & in opposition to its most essential interests, to promote those of a declared enemy. The crisis seems to be approaching, when the question is to be determined, whether we are to be governed by the principlss principles of Republicanism, or by those of a desperate faction, in the service of G Britain. Our great & almost only danger, is from prostituted presses & hireling writers. Is there no mode for meeting them by the able pens of American Statesmen? These in or out of office in general, are necessarily occupied, by their own concerns, & thus leave the enemy for the most part, in quiet possession of advantageous grounds, & encouraged by the prospect of victory. The latter are flush of foreign public money, & apply it liberally. The Republicans have none, & of consequence have an unequal combat; for patriotism has not its former ardor. “Hic labor, hoc opus est,” & the remedy is a great object. There is a declared coalition, between the clintonian & federal party.
          The latter say they prefer any one to Mr Madison, & will vote for Clinton; & his party acting on this principle, have thus became federalists. They have purchased the Albany republican press, & are aiming at one of ours. What the issue will be is not determined. They have offered 10,000 $, & the proprietors demand 6000 $ more for their debts, & there is danger of its being granted. A high Boston Federalist, one of the faction, is to be paymaster. This is also a serious matter, & demands public attention. Every state should be excited to a prompt attention to its republican presses. Ought not Mr Clintons political character to be stated to the public?
          You enquir enquire, my dear Sir, “how many children I have?” The number is nine, three sons & six daughters. My eldest son will enter this month the senior, my second the Junior & my youngest the freshman class, in our University. My eldest daughter, is married to Colo J T Austin, a gentleman of the law & author of “Leolin.” These have presented to Mrs G & myself two fine grandsons. A Realliance between “the old dominion & Massachusetts,” by their real descendants, would cement effectually their union. They, in the revolutionary war, were natural allies, always united in their objects & means, & led Congress to Independence. Their Sons in unison with their virtuous bretheren of our Sister States, must now preserve it. May we see the happy event, & then we shall willingly chant, together our “Nunc Demittes.” I thank you sincerely, for your kind congratulation, on my having been selected as the candidate for the Vice Presidency. If the measure should succeed, I shall most assuredly pay my respects to you at Monticello. And whatever may be the issue, be always assured my friend, of my highest esteem & respect, unfeigned friendship, & sincere wishes, for your health & happiness & for the extension of these to your beloved family.
          
            E Gerry
        